a uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep ame cet laits legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as modified by a letter dated date concerning the application of sec_401 of the internal_revenue_code code upon the spin-off of an employee_stock_ownership_plan esop from a profit sharing plan owning employer_securities and also concerning the allocation of shares of company a's common_stock upon the creation of the esop company a was formed in and became a holding_company for several subsidiary corporations in company a maintains plan x for the benefit of its employees and the employees of its subsidiaries plan x is a profit sharing plan that meets the qualification requirements of code sec_401 plan x is the result of a merger in of several profit sharing plans prior plans that were originally maintained by some of the corporations which became subsidiaries of company a some of the prior plans held employer stock no stock was acquired by the prior plans after the 1960’s when these plans were merged the resulting plan x owned stock in all of company a’s subsidiaries and currently owns stock in six of the nine subsidiaries the stock comprises approximately half of the total plan x assets five separate_accounts are maintained for participants in plan x four accounts are not participant-directed three of those four accounts are invested in plan x’s general fund which includes the stock in the subsidiaries while the fourth is invested in stock of company a the fifth account offers investment funds for participant self-direction page company a is proposing a corporate restructuring in which these six subsidiaries would each become a wholly-owned subsidiary of company a plan x would exchange its stock in each subsidiary for shares of stock in company a with an equal value company a will elect s_corporation status prior to the reorganization your authorized representative has represented that the exchange of shares between plan x and company a will qualify as a tax-free reorganization under code sec_368 as part of the restructuring company a will establish an esop as described in code sec_4975 which will receive the company a stock owned by plan x in a transfer from plan x the esop will provide for an allocated company stock account for each participant to which shares of common_stock of company a transferred to the esop will be allocated immediately_after_the_transfer the remainder of plan x assets will remain in plan x the total of each participant’s accounts in the esop and in plan x immediately after the spin-off will equal such account in plan x immediately before the spin-off schedule as plan x and will preserve the plan x distribution options the esop will have the same vesting your authorized representative has requested rulings to the effect of the following on your behalf for purposes of code sec_401 company a’s stock will be treated as having been acquired on or before date the ten-year period of participation required to be a qualified_participant under code sec_401 will begin upon the spin-off from plan x to the esop and years of participation in plan x will not be taken into account for this purpose the allocation of shares of company a’s common_stock to the allocated company stock accounts under the esop will not be considered annual_additions within the meaning of code sec_415 shares of company a’s common_stock allocated to the allocated company stock accounts under the esop will not violate code sec_4975 will satisfy sec_1_401-1 of the income_tax regulations and will be considered allocated shares for purposes of determining if the esop meets the requirements of code sec_409 a qualified_election_period within the meaning of code sec_401 will begin no earlier than the effective date of the employee_stock_ownership_plan and the basis of company a’s common_stock determined in accordance with sec_1 a - b ii of the regulations will not be affected by the transfer from plan x to the esop with respect to your first second and fifth requested rulings code sec_401 provides in general that in the case of a_trust which is part of an esop within the meaning of sec_4975 or a plan which meets the requirements of sec_409 such trust shall not page constitute a qualified_trust under sec_401 unless such plan meets the requirements of a b and c code sec_401 generally provides that each qualified_participant must be given the opportunity to elect within days after the close of each plan_year in the qualified_election_period as defined in sec_401 to direct the plan as to the investment of certain designated percentages of the participant’s account balance that for purposes of this subparagraph the term qualified_participant means any employee who has completed at least years of participation under the plan and has attained age sec_401 states in relevant part that for purposes of this subparagraph the term qualified_election_period means the 6-plan-year period beginning with the later of i the first plan_year in which the individual first became a qualified_participant or id the first plan_year beginning after date sec_401 states h_r rep no cong session which was followed by the conference_report states that for purposes of the 10-year rule participation in a predecessor_plan is taken into account pursuant to section a of public law code sec_401 is effective for stock acquired after date notice_88_56 1988_1_cb_540 q a-1 states that employer_securities acquired by or q a-1 further notes contributed to an esop or a tax_credit esop after date are subject_to the diversification of investments requirement of code sec_401 that employer_securities acquired by or contributed to an esop on or before date are not subject_to the diversification requirements with certain exceptions for de_minimis - amounts of employer_securities securities acquired by an esop or tax_credit esop after date are treated as acquired by or contributed to the esop or tax_credit esop on or before date in one of these circumstances cash or other assets derived from the disposition of employer_securities pursuant to a corporate_reorganization or acquisition attempt whether or not successful which are used to purchase other employer_securities will be treated as acquired by or contributed to the esop on or before date if certain requirements concerning the period of time until reinvestment are met q a-3 describes several circumstances in which employer in the present case the esop will be established after date the esop will receive employer_securities which were acquired by other plans prior to date but those plans were not employee_stock_ownership_plans as described in code sec_4975 the reorganization in the present case does not satisfy the requirements of q a-3 because the employer_securities were not held by an esop on or before date therefore in accordance with notice_88_56 q a-1 and q a-3 we conclude with respect to your first requested ruling that company a’s stock will not be treated as having been acquired on or before date and thus will be subject_to the diversification requirements of code sec_401 page with respect to your second requested ruling years of participation in a predecessor_plan are considered in determining whether a participant in the esop meets the requirements of code sec_401 required to be a qualified_participant under code sec_401 will begin upon the date that an employee became a participant in plan x or a prior plan and years of participation in plan x or a prior plan will be taken into account for this purpose therefore we conclude that the ten-year period of participation with respect to your fifth requested ruling in accordance with subparagraphs a and b of code sec_401 a qualified_election_period in an esop with respect to a qualified_participant cannot commence earlier than the qualified participant’s date of participation in that esop therefore we conclude that a qualified_election_period within the meaning of code sec_401 will begin no earlier than the effective date of the employee_stock_ownership_plan with respect to your third requested ruling code sec_415 states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation code sec_415 provides that for purposes of paragraph the term annual_addition means the sum for any year of employer contributions employee contributions and forfeitures with certain modifications not relevant to the present case sec_1 b of the income_tax regulations states that the term ‘annual additions includes employer contributions which are made under the plan furthermore the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs in the present case company a stock owned by plan x will be transferred directly to an esop since the transfer is from one qualified_plan to another we conclude with respect to your third requested ruling that the allocation of shares of company a’s common_stock to the allocated company stock accounts under the esop will not be considered annual_additions within the meaning of code sec_415 with respect to your fourth requested ruling section of revproc_2001_4 lr b states that the employee_plans technical office issues letter rulings involving the code sections specified therein which do not include code sec_401 section of revproc_2001_4 states that the employee_plans technical office issues letter rulings involving with respect to employee_stock_ownership_plans and tax_credit employee_stock_ownership_plans sec_409 sec_409 and sec_4975 section further states that page other subsections of sec_409 and sec_4975 involve qualification issues within the jurisdiction of employee_plans determinations section dollar_figure states that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a plan's qualified status under sec_401 through and sec_4975 these matters are generally handled by the employee_plans determinations program as provided currently in revproc_2002_6 lr b and in other revenue procedures listed in section therefore in accordance with sections and dollar_figure of revproc_2001_ we are unable to respond to your fourth requested ruling with respect to your sixth requested ruling code sec_402 provides in pertinent part that with respect to a lump sum distribution the taxable_amount is the amount of the distribution which exceeds the net_unrealized_appreciation attributable to that part of the distribution consisting of employer_securities sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in employer_securities which are distributed by a_trust is the excess of the market_value of such securities at the time of distribution over the trust’s cost or other basis for such securities sec_1_402_a_-1 of the regulations provides that the cost or other basis of a distributed employer_security shall be computed in accordance with whichever of the four rules set forth therein is applicable revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if a participant’s interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in revrul_80_138 the transfer of employer_securities from a qualified_plan maintained by a parent to a qualified_plan maintained by a subsidiary did not change the basis in the securities for purposes of computing net_unrealized_appreciation because the transfer in which no amounts were distributed or made available to the subsidiary’s employees was not a taxable_event in the present case the transfer of shares from plan x to the esop is similar to the transfer of employer_securities in revrul_80_138 because no amounts are being distributed to participants since there is no taxable_event the basis in the securities transferred remains unchanged therefore with respect to your sixth requested ruling we conclude that the basis of company a’s common_stock determined in accordance with sec_1_402_a_-1 of the regulations will not be affected by the transfer from plan x to the esop this ruling is based on the assumption that plan x and the esop are qualified under code sec_401 at all times relevant to the transaction described herein and that the esop is an page esop as described in sec_4975 proposed transfer of assets from plan x to the esop will meet the requirements of sec_414 this ruling is also based on the assumption that the this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact sincerely yours doone vb din frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter cc
